EXHIBIT 26
          Case 1:12-cv-11643-LTS Document 11 Filed 05/24/13 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                              CIVIL ACTION NO. 12-11643-GAO

                   TUCKERBROOK ALTERNATIVE INVESTMENTS, LP,
                                   Plaintiff,

                                               v.

                                   SUMANTA BANERJEE,
                                       Defendant.


                                          ORDER
                                         May 24, 2013

O’TOOLE, D.J.

       The defendant’s motion to vacate and dismiss (dkt. no. 9) is DENIED. Plaintiff has gone

to great lengths to serve the defendant and provided evidence that the defendant was adequately

served via electronic mail.


       It is SO ORDERED.

                                            /s/ George A. O’Toole, Jr.
                                            United States District Judge
